Order entered December 30, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00959-CV

     IN THE INTEREST OF D.B.S., B.L.S., B.L.P., D.E.S., AND A.B.P.,
                          CHILDREN

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85179

                                     ORDER

      Before the Court are Mother’s and the children’s motions for an extension of

time to file their briefs. We GRANT the motions and ORDER the briefs be filed

no later than January 15, 2021. Because this is an accelerated appeal in a parental

termination case, we caution the parties that further extension requests will not be

granted absent exigent circumstances.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE